DETAILED ACTION

This Office Action is in response to the Amendment filed 8/24/2021.  Claims 1-30 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection made in view of newly cited Li et al. (U.S. Publication US 2020/0195410 A1).
Regarding independent claims 1, 17, and 23, these claims have been amended to remove or change some of the claimed alternatives regarding the reduced monitoring state.  Specifically, the claims now require “wherein the reduced monitoring state uses at least one of: a restriction on receiving a control channel, a restriction on transmitting a shared channel, or a combination thereof”.  Although previously cited Wu et al. (U.S. Publication US 2019/0313332 A1) does teach using a power saving BWP having a reduced monitoring state including not monitoring for DL data and performing only limited UL transmission, such as SR and CQI (See page 3 paragraph 32 of Wu et al.), 
Regarding independent claim 29, the amended limitations of this claim are different from the corresponding language of independent claims 1, 17, and 23.  Specifically, this claim states “a restriction on a shared channel” rather than “a restriction on transmitting a shared channel”.  Since previously cited Wu et al. has previously been shown to teach a restriction on a shared channel (See page 3 paragraph 30, page 3 paragraph 32, and Figures 3 and 4 of Wu et al. for reference to using a power saving BWP configuration wherein the UE does not monitor DL data, wherein DL data is transmitted via a downlink shared channel).  Thus, a rejection based on the teachings of Wu et al. is maintained for this claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. Publication US 2019/0313332 A1).
With respect to claim 29, Wu et al. discloses a base station for wireless communication comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform a method of wireless communication (See the abstract, page 2 paragraphs 19-20, page 2 paragraph 24, and Figure 1 of Wu et al. for reference to a base station having a processor and memory configured to perform communications with a UE according to a power-saving state).  Wu et al. also discloses determining that a condition for a reduced monitoring state of a user equipment (UE) is satisfied (See page 3 paragraph 30, page 4 paragraph 39, and Figures 3 and 6 of Wu et al. for reference to UE detecting one or more transitioning conditions for transitioning to a UE to power-saving state, wherein the power saving state includes reduced monitoring, i.e. monitoring only up to two signal layers for reception, wherein in response to the detecting the base station uses DCI to transmit a switch signal to the UE to switch to the power-saving state using a power-saving BWP).  Wu et al. (See page 3 paragraph 30, page 3 paragraph 32, and Figures 3 and 4 of Wu et al. for reference to the power-saving state using a configuration wherein data processing time and modules of the UE can be off, and using a configuration wherein the UE does not monitor DL data wherein DL data is transmitted via a downlink shared channel, i.e. a restriction on a shared channel).  Wu et al. also discloses communicating with the UE based at least in part on the reduced monitoring state (See page 2 paragraph 24, page 3 paragraph 32, page 5 paragraph 39, and Figures 1, 4, and 6 of Wu et al. for reference to the UE communicating with a base station using the power-saving state).
	With respect to claim 30, Wu et al. discloses wherein the reduced monitoring state is associated with a particular bandwidth part, and wherein the condition is satisfied when the UE uses the particular bandwidth part (See page 3 paragraph 32 and Figure 4 of Wu et al. for reference to the UE power-saving state being associated with a power-saving BWP, wherein the UE transitions to using the power-saving state when it switches to use the power-saving BWP).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-5, 7, 17-21, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Li et al. (U.S. Publication US 2020/0195410 A1).
With respect to claims 1 and 23, Wu et al. discloses a UE for wireless communication comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform a method of wireless communication (See the abstract, page 2 paragraphs 19-20, page 2 paragraphs 25-26, and Figure 1 of Wu et al. for reference to a UE having a processor and memory configured to perform communications according to a power-saving state).  Wu et al. also discloses determining that a condition for entering a reduced monitoring state is satisfied (See page 3 paragraph 30, page 4 paragraph 39, and Figures 3 and 6 of Wu et al. for reference to UE detecting one or more transitioning conditions for transitioning to a power-saving state, wherein the power saving state includes reduced monitoring, i.e. monitoring only up to two signal layers for reception).  Wu et al. further discloses communicating using the reduced monitoring state (See page 2 paragraph 24, page 3 paragraph 32, page 5 paragraph 39, and Figures 1, 4, and 6 of Wu et al. for reference to the UE communicating with a base station using the power-saving state).  Although Wu et al. does disclose using a power saving BWP having a reduced monitoring state including not monitoring for DL data and performing only limited UL transmission, such as SR and CQI (See page 3 paragraph 32 of Wu et al.), Wu et al. does not explicitly disclose wherein the reduced monitoring state uses at least one of: a restriction on receiving a control channel, a restriction on transmitting a shared channel, or a See page 9 paragraphs 102-105 and Figure 8 of Li et al.).  Because the PDCCH is a downlink control channel, the use of a more sparse PDCCH monitoring pattern and/or a lower number of PDCCH candidates is a type of restriction on receiving a control channel, since it reduces the amount of PDCCH that is received.  Further, using a more sparse PDCCH monitoring pattern and/or a lower number of PDCCH candidates has the advantage of reducing the amount of power consumed while in a power saving BWP.  Therefore, it is believed that it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Li et al., to combine using a more sparse PDCCH monitoring pattern and/or a lower number of PDCCH candidates when using a power saving BWP, as suggested by Li et al., within the system and method of Wu et al., with the motivation being to reduce the amount of power consumed while in a power saving BWP.
With respect to claims 2 and 24, Wu et al. discloses wherein the reduced monitoring state is associated with a particular bandwidth part, and wherein the condition is satisfied when the UE uses the particular bandwidth part (See page 3 paragraph 32 and Figure 4 of Wu et al. for reference to the UE power-saving state being associated with a power-saving BWP, wherein the UE transitions to using the power-saving state when it switches to use the power-saving BWP).
With respect to claims 3 and 25, Wu et al. discloses wherein the UE initializes on the particular bandwidth part (See page 3 paragraph 32 and Figure 4 of Wu et al. for reference to the power-saving BWP being a default BWP that the UE initializes on).
With respect to claims 4 and 26, Wu et al. discloses switching to the particular bandwidth part (See page 3 paragraph 32 and Figure 4 of Wu et al. for reference to the UE switching to the power-saving BWP).
With respect to claim 5, Wu et al. discloses leaving the reduced monitoring state based at least in part on a bandwidth part switch signal (See page 3 paragraph 32 and Figure 4 of Wu et al. for reference to the UE switching from the power-saving BWP to another BWP according to switch signaling received by the UE).
With respect to claims 7 and 27, Wu et al. discloses wherein the condition is triggered by downlink control information indicating that the UE is to enter or leave the reduced monitoring state (See page 3 paragraph 30 of Wu et al. for reference to the switch signal being carried in DCI).
With respect to claim 17, Wu et al. discloses a base station for wireless communication comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform a method of wireless communication (See the abstract, page 2 paragraphs 19-20, page 2 paragraph 24, and Figure 1 of Wu et al. for reference to a base station having a processor and memory configured to perform communications with a UE according to a power-saving state).  Wu et al. also discloses determining that a condition for a reduced monitoring state of a user equipment (UE) is satisfied (See page 3 paragraph 30, page 4 paragraph 39, and Figures 3 and 6 of Wu et al. for reference to UE detecting one or more transitioning conditions for transitioning to a UE to power-saving state, wherein the power saving state includes reduced monitoring, i.e. monitoring only up to two signal layers for reception, wherein in response to the detecting the base station uses DCI to transmit a switch signal to the UE to switch to the power-saving state using a power-saving BWP).  Wu et al. also discloses communicating with the UE based at least in part on the reduced monitoring state (See page 2 paragraph 24, page 3 paragraph 32, page 5 paragraph 39, and Figures 1, 4, and 6 of Wu et al. for reference to the UE communicating with a base station using the power-saving state).  Although Wu et al. does disclose using a power saving BWP having a reduced monitoring state including not monitoring for DL data and performing only limited UL transmission, such as SR and CQI (See page 3 paragraph 32 of Wu et al.), Wu et al. does not explicitly disclose wherein the reduced monitoring state uses at least one of: a restriction on receiving a control channel, a restriction on transmitting a shared channel, or a combination thereof.  However, Li et al., in the field of communications, discloses switching between different BWPs including using a BWP with power saving parameters such as a more sparse PDCCH monitoring pattern and/or a lower number of PDCCH candidates (See page 9 paragraphs 102-105 and Figure 8 of Li et al.).  Because the PDCCH is a downlink control channel, the use of a more sparse PDCCH monitoring pattern and/or a lower number of PDCCH candidates is a type of restriction on receiving a control channel, since it reduces the amount of PDCCH that is received.  Further, using a more sparse PDCCH monitoring pattern and/or a lower number of PDCCH candidates has the advantage of reducing the amount of power consumed while in a power saving BWP.  Therefore, it is believed that it would have been obvious for one of ordinary skill in the 
	With respect to claim 18, Wu et al. discloses wherein the reduced monitoring state is associated with a particular bandwidth part, and wherein the condition is satisfied when the UE uses the particular bandwidth part (See page 3 paragraph 32 and Figure 4 of Wu et al. for reference to the UE power-saving state being associated with a power-saving BWP, wherein the UE transitions to using the power-saving state when it switches to use the power-saving BWP).
	With respect to claim 19, Wu et al. discloses transmitting a message to cause the UE to switch to the particular bandwidth part (See page 3 paragraph 30 and Figure 3 of Wu et al. for reference to the base station transmitting a switch signal in DCI to the UE for the UE to switch to the power-saving BWP).
	With respect to claim 20, Wu et al. discloses transmitting a bandwidth part switch signal to cause the UE to leave the reduced monitoring state (See page 3 paragraph 32 and Figure 4 of Wu et al. for reference to the base station controlling switching of the UE from the power-saving BWP to another BWP according to switch signaling transmitted by the base station, i.e. via DCI).
	With respect to claim 21, Wu et al. discloses transmitting downlink control information indicating that the UE is to enter or leave the reduced monitoring state, wherein the downlink control information triggers the condition (See page 3 paragraph 32 and Figure 4 of Wu et al. for reference to the base station controlling switching of the UE from the power-saving BWP to another BWP according to switch signaling transmitted by the base station via DCI).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Li et al., and in further view of Jeon et al. (U.S. Publication US 2019/0132862 A1).
With respect to claim 6, although Wu et al. does disclose switching between different BWPs (See page 3 paragraph 30 of Wu et al.), Wu et al. does not specifically disclose performing a bandwidth part switch with a reduced bandwidth part switching delay.  However, Jeon et al., in the field of communications, discloses using pre-configuration of a grant in order to allow for switching bandwidth parts with a reduced delay (See page 1 paragraph 5 of Jeon et al.).   Performing a bandwidth part switch with a reduced bandwidth part switching delay has the advantage of allowing a UE to more quickly begin or resume communications on a new BWP.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Jeon et al., to combine performing a bandwidth part switch with a reduced bandwidth part switching delay, as suggested by Jeon et al., with the system and method of Wu et al., with the motivation being to allow a UE to more quickly begin or resume communications on a new BWP.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Li et al., and in further view of Takeda et al. (U.S. Publication US 2021/0099902 A1).
With respect to claim 8, although Wu et al. does disclose using DCI to indicate a BWP switch (See page 3 paragraph 30 of Wu et al.), Wu et al. does not specifically disclose wherein the downlink control information comprises group downlink control information.  However, Takeda et al., in the field of communications, discloses a UE monitoring a group DCI to determine switching between BWPs (See pages 2-3 paragraphs 38-44 and Figure 2 of Takeda et al.).  Using a common search space such as a group DCI has the advantage of allowing a UE to know where to look for BWP switching instructions regardless of its current operating BWP.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Takeda et al., to combine using a common search space such as a group DCI, as suggested by Takeda et al., with the system and method of Wu et al., with the motivation being to allow a UE to know where to look for BWP switching instructions regardless of its current operating BWP.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Li et al., and in further view of Yang (U.S. Publication US 2019/0090261 A1).
	With respect to claim 9, although Wu et al. does disclose using DCI to indicate a BWP switch (See page 3 paragraph 30 of Wu et al.), Wu et al. does not specifically 
	With respect to claim 10, Wu et al. does not disclose herein the timing offset is predefined or radio resource control configured.
	With respect to claims 9 and 10, Yang discloses a UE performing transmissions according to a timing offset that may be configured through RRC signaling (See page 1 paragraph 7, page 3 paragraph 28, and page 3 paragraph 30 of Yang).  Using a configured timing offset has the advantage of ensuring that transmissions granted to be performed by the DCI are performed at the correct scheduled slot.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Yang, to combine using a configured timing offset, as suggested by Yang, with the system and method of Wu et al., with the motivation being to ensure that transmissions granted to be performed by the DCI are performed at the correct scheduled slot.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Li et al. and Yang, and in further view of Yang et al. (U.S. Publication US 2019/0363832 A1; hereafter referred to as Yang ‘832).
With respect to claim 11, although Yang does disclose a UE having a minimum PUSCH scheduling timing offset (See page 3 paragraph 28 of Yang), the combination of Wu et al. and Yang does not specifically disclose providing information indicating a minimum supported timing offset, wherein the information indicating the minimum supported timing offset is provided as a UE capability or using a UE-assistance (See page 14 paragraph 255 of Yang ‘832).  Reporting a minimum timing offset has the advantage of informing the network of the UE’s capabilities such that transmissions may be scheduled according to the minimum timing offset.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Yang ‘832, to combine reporting a minimum timing offset, as suggested by Yang ‘832, with the system and method of Wu et al., with the motivation being to inform the network of the UE’s capabilities such that transmissions may be scheduled according to the minimum timing offset.

Claims 12-13, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Li et al., and in further view of Papasakellariou et al. (U.S. Publication US 2020/0092073 A1).
With respect to claims 12 and 28, although Wu et al. does disclose various ways in which a UE may save power in its power-saving state, Wu et al. does not specifically disclose wherein the reduced monitoring state further uses a diminished channel monitoring that configuration configures the UE to perform only periodic channel state information measurement and reporting.
With respect to claims 13 and 22, although Wu et al. does disclose various ways in which a UE may save power in its power-saving state, Wu et al. does not specifically disclose wherein at least one of the restriction on receiving the control 
	With respect to claims 12-13, 22, and 28, Papasakellariou et al., in the field of communications, discloses various power-saving methods for a UE using a BWP including using a performing only periodic CSI measurement and reporting (See page 7 paragraph 89 and page 11 paragraph 143 of Papasakellariou et al.) and performing cross-slot scheduling of PDSCH receptions or PUSCH transmissions (See page 8 paragraph 95 of Papasakellariou et al.).  Performing only periodic CSI measurement and reporting and performing cross-slot scheduling of PDSCH receptions or PUSCH transmissions has the advantage of allowing for further power savings for a UE.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Papasakellariou et al., to combine performing only periodic CSI measurement and reporting and performing cross-slot scheduling of PDSCH receptions or PUSCH transmissions, as suggested by Papasakellariou et al., with the system and method of Wu et al., with the motivation being to allow for further power savings for a UE.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Li et al., and in further view of Rico Alvarino et al. (U.S. Publication US 2018/0098358 A1).
With respect to claim 14, Wu et al. does not specifically disclose wherein the reduced monitoring state further uses a diminished RF chain configuration that uses a 
With respect to claim 15, Wu et al. does not specifically disclose, wherein the UE is to transmit a sounding reference signal using all RF chains in the reduced monitoring state.
With respect to claims 14-15, Rico Alvarino et al., in the field of communications, discloses a UE using all RF chains, i.e. corresponding to a proper subset of RF chains, to transmit a SRS (See pages 4-5 paragraphs 59-63 and page 6 paragraph 74 of Rico Alvarino et al.).  Using RF chains to transmit a SRS has the advantage of allowing a base station to estimate uplink and downlink channel quality.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Rico Alvarino et al., to combine using RF chains to transmit a SRS, as suggested by Rico Alvarino et al., with the system and method of Wu et al., with the motivation being to allow a base station to estimate uplink and downlink channel quality.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Li et al., and in further view of Sun et al. (U.S. Publication US 2020/0107279 A1).
With respect to claim 16, Wu et al. does not specifically disclose wherein the UE is configured not to transmit a sounding reference signal in the reduced monitoring state.  However, Sun et al., in the field of communications, discloses that a UE may omit transmitting an SRS in order to save power (See page 10 paragraph 110 of Sun et al.).  Omitting transmission of an SRS has the advantage of allowing for further UE power savings.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Sun et al., to combine omitting transmission of an SRS, as suggested by Sun et al., with the system and method of Wu et al., with the motivation being to allow for further UE power savings.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.